In a letter dated December 6,1995, to the Clerk of the Appellate Courts, respondent John L. White, of Leavenworth, Kansas, an attorney admitted to practice law in the State of Kansas, voluntarily surrendered his license to practice law in the State of Kansas, pursuant to Supreme Court Rule 217 (1994 Kan. Ct. R. Annot. 215). The letter was also signed by respondent’s attorney, Laurence M. Jarvis.
On November 30,1995, pursuant to Supreme Court Rule 203(b) (1994 Kan. Ct. R. Annot. 189), this court issued an order directing respondent to appear before the Kansas Supreme Court on Friday, December 8, 1995, at 9 a.m., to show cause why he should not be temporarily suspended from the practice of law. The surrender of respondent’s license to practice law occurred prior to that appearance date.
At the time respondent surrendered his license, there were five separate complaints scheduled for hearing before a panel of the Kansas Board for Discipline of Attorneys. The complaints set for hearing involving respondent contained allegations of misappropriation of client funds and improper use of respondent’s trust account.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that John L. White be and he is hereby disbarred from the practice of law in the State of Kansas arid his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of John L. White from the roll of attorneys licensed to practice law in the State of Kansas.
*795Dated this 11th day of December, 1995.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1994 Kan. Ct. R. Annot. 217).